Citation Nr: 0948525	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-13 268	)	DATE
	)
	RECONSIDERATION	)
	

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan




THE ISSUES

1.  Whether vacatur of the February 12, 2009 decision of the 
Board of Veterans' Appeals (Board) as to the issue of service 
connection for posttraumatic stress disorder (PTSD) is 
warranted.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include PTSD.  




REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.  

This case initially came before the Board on appeal from an 
August 2006 RO rating decision that denied service connection 
for PTSD and tinea corporis.  

In November 2008, the Veteran testified at a hearing before 
an Acting Veterans Law Judge.  A transcript of that hearing 
is of record.  At that time the Veteran submitted additional 
evidence accompanied by a waiver of RO consideration.  

In February 2009, the Board denied the Veteran's claims.  
Subsequently, the Veteran filed a Motion for Reconsideration.  

In September 2009, a Deputy Vice Chairman of the Board 
ordered reconsideration of the Board's February 2009 decision 
as to the PTSD issue, and this case was assigned to this 
three member reconsideration panel.  See 38 C.F.R. § 19.11 
(2009).  

The issue on appeal was previously characterized as service 
connection for PTSD.  Subsequent to the Board's decision, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim for service connection for a psychiatric 
disability encompasses all psychiatric symptomatology, 
regardless of how that symptomatology is diagnosed.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

In light of Clemons, the service connection issue in the 
instant appeal has been recharacterized as a claim for an 
innocently acquired psychiatric disorder, to include PTSD.  

This expanded issue is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise 
the Veteran when further action is required on his part.  


FINDINGS OF FACT

1.  On February 12, 2009, the Board issued a decision that, 
in pertinent part, denied service connection for PTSD because 
the evidence in the claims file at the time the decision was 
promulgated did not include verification of the Veteran's 
participation in combat.  

2.  After the February 12, 2009 Board decision was issued, 
the Veteran submitted a copy of a DD Form 215 reflecting 
receipt of the Combat Infantryman Badge and requested 
reconsideration of his case.  

3.  The Board's promulgation of the February 12, 2009 
decision without consideration of pertinent evidence 
pertaining to the nature of his service constitutes a denial 
of due process of law.  


CONCLUSION OF LAW

The criteria for vacating the Board's February 12, 2009 
decision, only as to the issue of service connection for 
PTSD, have been met.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.904 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in February 2009 that denied 
service connection for PTSD.  In denying the claim, the Board 
determined that "[t]he Veteran did not participate in 
combat, and there is no supporting evidence of the claimed 
in-service stressors."  

In March 2009, in conjunction with his Motion for 
Reconsideration of the Board's decision, the Veteran 
submitted a copy of a March 2009 DD Form 215 verifying 
receipt of the Combat Infantryman Badge.  

The Board may vacate an appellate decision when the Veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.904 (2009).  

In this case, the Board's decision as to the PTSD issue 
without consideration of the recently-submitted evidence 
reflecting combat service constitutes a due process 
violation.  

Accordingly, the Board vacates the decision of February 2009 
as regards the issue of service connection for PTSD.  

In view of the Board's order vacating the February 2009 
decision as regards the issue of service connection for PTSD, 
that matter is being simultaneously remanded to the RO as 
though the February 2009 Board decision had never been issued 
as to the identified issue.  


ORDER

As the Board's February 12, 2009 decision denying service 
connection for PTSD is vacated, the appeal is subject to 
further action as discussed hereinbelow.  



REMAND

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD involves a specific VA 
regulation, which requires (1) medical evidence establishing 
a diagnosis of the condition, (2) credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2009).  

In the instant case, the record shows that the Veteran served 
in the Republic of Vietnam from September 1970 to April 1971 
and is in receipt of the Combat Infantryman Badge.  See the 
March 2009 DD Form 215.  

Therefore, the Veteran may benefit from the presumption under 
38 U.S.C.A. § 1154(b), which allows the Veteran's lay 
evidence to be conclusive evidence that the in-service 
stressors actually occurred without further corroborative 
evidence.  
See 38 C.F.R. § 3.304(f).  

The record also includes a number of recent psychiatric 
diagnoses.  The November 2006 VA PTSD examiner diagnosed the 
Veteran with an anxiety disorder and noted to "rule out PTSD 
if the stressor is what the [Veteran] said was documented."  

In a November 2006 outpatient record, a VA psychologist noted 
that the Veteran's "presentation on one of the three 
measures of PTSD was more distraught than that seen in 
individuals with PTSD.  Performance on another two tasks was 
consistent with that obtained in individuals diagnosed with 
PTSD.  It appears that the level of global distress reported 
by [the Veteran] obscures an accurate diagnosis of his 
current presentation."  

Other psychiatric diagnoses of record include anxiety 
disorder, depressive disorder and dysthymia.  

Based on the above-cited evidence, the Board believes that an 
additional psychiatric examination of the Veteran is 
necessary to determine: (1) whether PTSD is or is not 
present, or alternatively, (2) whether an innocently acquired 
psychiatric disorder other than PTSD is present and if so, 
its potential relationship to military service.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Prior to affording a VA examination, the Veteran should be 
afforded an opportunity to submit any recent medical records 
or opinions pertinent to the claim that have not already been 
associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act, VA must 
obtain outstanding VA and private records.  See 38 U.S.C.A. § 
5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with 
the Veteran's claims file, that 
have treated him for his innocently 
acquired psychiatric disorder.  The 
aid of the Veteran in securing 
these records, to include providing 
necessary authorization(s), should 
be enlisted, as needed.  Regardless 
of the Veteran's response, the RO 
should obtain his treatment records 
from the Detroit VAMC dated from 
November 2006 to the present.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the Veteran should be 
informed in writing.  The Veteran 
may submit medical records directly 
to VA.  

2.  After associating all 
outstanding records with the claims 
folder pursuant to the above-
requested development, the RO 
should schedule the Veteran for VA 
examination in order to determine 
the nature and likely etiology of 
the claimed innocently acquired 
psychiatric disorder, to include 
PTSD.  

The Veteran's VA claims folder, 
including a copy of this Remand, 
must be made available to and 
reviewed by the examiner.  Any 
necessary tests or studies must be 
conducted, and all findings must be 
reported in detail.  

Based on his/her review of the 
claims file and examination of the 
Veteran, the VA examiner should 
state whether the Veteran is 
diagnosed with PTSD or any other 
innocently acquired psychiatric 
disorder.  

If the VA examiner diagnoses the 
Veteran with an innocently acquired 
psychiatric disorder other than 
PTSD, the VA examiner should render 
an opinion as to whether the 
diagnosed psychiatric disability is 
as least as likely as not related 
to the Veteran's active service.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a 
legible report.  If the examiner is 
unable to provide the requested 
information with any degree of 
medical certainty, the examiner 
should so state.  

3.  After completion of all 
indicated development, and any 
other additional development deemed 
appropriate, the RO should again 
review the claim of service 
connection for an innocently 
acquired psychiatric disorder, to 
include PTSD, in light of all the 
evidence of record.  If any 
determination remains adverse, the 
Veteran must be furnished with a 
Supplemental Statement of the Case 
and given an opportunity to submit 
written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


			
	WAYNE M. BRAEUER	J. PARKER
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


